DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 7/18/2022.
Claims 1-60 have been canceled.
Claims 61-75 are new.
Claims 61-75 are pending and have been examined.
Claims 61-75 are rejected.

Response to Arguments
Drawings
Applicant’s Response:
	The drawings were objected to as allegedly not including reference numbers 106, 411, 910, 915, 908, 911, 906, 904a-e, and 904g, which are mentioned in the specification. By way of these amendments, FIGs. 1 and 9 now properly show 106, 910, 915, 908, 911, 906, 904a-e, and 904g. With respect to reference number 411,   [0072] of the original specification expressly provides that "RAN nodes 411a and 411b," both properly shown in FIG. 4, are "collectively referred to as 'RAN nodes 411' or 'RAN node 411'." Thus, FIG. 4 clearly and unambiguously show the feature referenced in the specification as "411." 
The drawings were objected to as allegedly including reference numbers 206, 210, 212, 214, 216, 411a, 411b, 9110, 9104a-e, 9106, 9106a-d,9108, 9115, 9111, and all reference numbers in FIG. 11, which are not mentioned in the specification. With respect to reference numbers 411a and 411b, these reference numbers are described in   [0072] of the original specification. With respect to reference numbers in FIG. 11, Applicant has amended the specification to describe these reference numbers. With respect to other reference numbers at issue, the reference numbers have been removed from the drawings. The drawings were also objected to as allegedly using the same reference number "9104E" to designate both CPU and Memory. By way of these amendments, "9104E" has been removed. Furthermore, CPU and Memory in FIG. 9 are now designated by 904E and 904G, respectively.  In view of the above, all of the amended drawings are formal. Accordingly, Applicant respectfully requests withdrawal of these objections.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 7/18/22, with respect to 106, 910, 915, 908, 911, 906, 904a-e, 904g, 206, 210, 212, 216, 411a, 411b, 9110, 9104a-e, 9106, 9106a-d, 9108, 9115, 9111, and all reference numbers in FIG. 11 have been fully considered and are persuasive.  The Objection of 4/26/22 has been withdrawn. 

However, Applicant's arguments filed 7/18/22, with respect to 202 and 214 have been fully considered but they are not persuasive. 
A Multimedia Telephony Service for IMS (MTSI) terminal of TS 26.114 (e.g., UEs 202, 214) supporting the CHEM feature for a media type (e.g. speech or video) can support the following… ¶ [0039]
Reference numbers 202 and 214 are not in the drawings. These numbers should be changed to “102” and “114” to match Fig. 1.

Rejection of Claims under 35 USC 101
Applicant’s Response:
	Claims 1-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more. This rejection is now moot because claims 1-20 have been cancelled.

Examiner’s Response:
Claim 61-75 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.


Rejection of Claims under 35 USC 102 & 103
Applicant’s Response:
	Claims 1-6, 9-13 and 16-20 were rejected under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by Leung (US 20200358552), hereinafter "Leung." 
Claims 7-8 and 14-15 were rejected under 35 U.S.C. 103 as allegedly being unpatentable over Leung (US 20200358552), hereinafter "Leung," and further in view of Leung et al. (US 20190141598), hereinafter "Leung'598." These rejections are now moot because claims 1-20 have been cancelled.

Examiner’s Response:
Claims 61-67, 71-72 and 75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leung  (US 20200153972 A1).
	Claims 68-70 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Leung  (US 20200153972 A1) and further in view of Leung (US 20200358552 A1, hereinafter Leung’552).


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 202 and 214.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-62, 64-71 and 73-75 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added claim limitation in claims 61-62, 64-71 and 73-75 (“PLR threshold answer value(s)” and “PLR threshold offer value”) is not supported by the specification. Nowhere in the specification is a PLR threshold answer value or a PLR threshold offer value taught.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites the limitation " wherein the one or more PLR settings".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 61-75 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 61 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving, by a user equipment (UE), a first message that indicates a packet loss rate (PLR) value associated with a second UE; determining, by the UE, one or more PLR threshold answer values; and generating a second message that comprises the one or more PLR threshold answer values.”
The limitation of “determining, by the UE, one or more PLR threshold answer values” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the received message then selecting one or more PLR threshold answer value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims can recite a mental process even if they are claimed as being performed on a computer. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is reducing network congestion in ¶ [0033] of the spec. From the claim scope, the claims fail to address this improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “receiving, by a user equipment (UE), a first message that indicates a packet loss rate (PLR) value associated with a second UE; and generating a second message that comprises the one or more PLR threshold answer values” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.

Claim 68 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “generating, by a user equipment (UE), a first message that indicates a packet loss rate (PLR) value associated with the UE; transmitting, from the UE to a second UE, the first message; receiving, by the UE from the second UE, a second message comprising one or more PLR threshold answer values; and adjusting, by the UE, one or more PLR settings.”
The limitation of “generating, by a user equipment (UE), a first message that indicates a packet loss rate (PLR) value associated with the UE” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually creating a message that indicates a packet loss rate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims can recite a mental process even if they are claimed as being performed on a computer. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the technical improvement is reducing network congestion in ¶ [0033] of the spec. From the claim scope, the claims fail to address this improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “transmitting, from the UE to a second UE, the first message; receiving, by the UE from the second UE, a second message comprising one or more PLR threshold answer values” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")); “adjusting, by the UE, one or more PLR settings” is mere instructions to apply an exception. The claims are not patent eligible.
Claim 74 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “an offering user equipment (UE); and an answering UE, wherein: the offering UE generates first message that indicates a packet loss rate (PLR) value associated with the first UE; the offering UE transmits the first message to the answering UE; the answering UE determines one or more PLR threshold answer values based at least on the first message; the answering UE transmits, to the offering UE, the one or more PLR threshold answer values in a second message; and the offering UE adjusts, based at least on the one or more PLR threshold answer values, one or more PLR settings.”
The limitation of “the answering UE determines one or more PLR threshold answer values based at least on the first message” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the received message then selecting one or more PLR threshold answer value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims can recite a mental process even if they are claimed as being performed on a computer. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is reducing network congestion in ¶ [0033] of the spec. From the claim scope, the claims fail to address this improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “the offering UE generates first message that indicates a packet loss rate (PLR) value associated with the first UE; the offering UE transmits the first message to the answering UE; the answering UE transmits, to the offering UE, the one or more PLR threshold answer values in a second message” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")); “and the offering UE adjusts, based at least on the one or more PLR threshold answer values, one or more PLR settings” is mere instructions to apply an exception. The claims are not patent eligible.

Claims 62-67, 69-73 and 75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. These claims are all directed towards an abstract idea (mental process), insignificant extra-solution activity to the judicial exception, and/or merely well-understood, routine, conventional activity (Receiving or transmitting data over a network; Storing and retrieving information in memory). The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 61-67, 71-72 and 75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leung  (US 20200153972 A1).

As to claim 61, Leung teaches a method comprising: receiving, by a user equipment (UE), a first message that indicates a packet loss rate (PLR) value associated with a second UE (See ¶ [0288], Teaches that at 720, the first UE transmits, to the second UE, the maximum end-to-end PLR that the first UE can tolerate for received media given the negotiated codec configuration.);
determining, by the UE, one or more PLR threshold answer values; and generating a second message that comprises the one or more PLR threshold answer values (See ¶ [0289], Teaches that at 730, the first UE receives, from the second UE, a maximum end-to-end PLR that the second UE can tolerate for received media given the negotiated codec configuration. The second UE determined the answer values, created a message and sent it back to the first UE).

As to claim 62, Leung teaches the method according to claim 61 above. Leung further teaches wherein the one or more PLR threshold answer values are determined based at least on the first message (See ¶ [0088], Teaches that According to various aspects, during the SDP offer/answer negotiation, one of the endpoint UEs 302-1, 302-2 may be an offeror device and the other may be an answerer device. As will be described in further detail herein, certain SDP attributes may be used in the SDP offer/answer negotiation, including a triad for the offeror device that specifies (i) a maximum e2e PLR that the offeror device is setup to receive (max_e2e_PLR_Off), (ii) a proposed uplink PLR in a direction from the offeror device to the answerer device (UL_PLR_Off), and (iii) a proposed downlink PLR in a direction from the answerer device to the offeror device (DL_PLR_Off). In addition, the SDP attributes used in the SDP offer/answer negotiation may include a substantially similar triad for the answerer device, wherein the answerer triad specifies (i) a maximum e2e PLR that the answerer device is setup to receive (max_e2e_PLR_Ans), (ii) a proposed uplink PLR in a direction from the answerer device to the offeror device (UL_PLR_Ans), and (iii) a proposed downlink PLR in a direction from the offeror device to the answerer device (DL_PLR_Ans).).

As to claim 63, Leung teaches the method according to claim 61 above. Leung further teaches further comprising: transmitting the second message to the second UE (See ¶ [0289], Teaches that at 730, the first UE receives, from the second UE, a maximum end-to-end PLR that the second UE can tolerate for received media given the negotiated codec configuration. The second UE determined the answer values, created a message and sent it back to the first UE).

As to claim 64, Leung teaches the method according to claim 61 above. Leung further teaches wherein the first message comprises an end-to-end PLR threshold offer value determined by the second UE (See ¶ [0288], Teaches that at 720, the first UE transmits, to the second UE, the maximum end-to-end PLR that the first UE can tolerate for received media given the negotiated codec configuration).

As to claim 65, Leung teaches the method according to claim 64 above. Leung further teaches wherein the first message further comprises a downlink PLR threshold offer value and an uplink PLR threshold offer value, both determined by the second UE (See ¶ [0088], Teaches that According to various aspects, during the SDP offer/answer negotiation, one of the endpoint UEs 302-1, 302-2 may be an offeror device and the other may be an answerer device. As will be described in further detail herein, certain SDP attributes may be used in the SDP offer/answer negotiation, including a triad for the offeror device that specifies (i) a maximum e2e PLR that the offeror device is setup to receive (max_e2e_PLR_Off), (ii) a proposed uplink PLR in a direction from the offeror device to the answerer device (UL_PLR_Off), and (iii) a proposed downlink PLR in a direction from the answerer device to the offeror device (DL_PLR_Off). In addition, the SDP attributes used in the SDP offer/answer negotiation may include a substantially similar triad for the answerer device, wherein the answerer triad specifies (i) a maximum e2e PLR that the answerer device is setup to receive (max_e2e_PLR_Ans), (ii) a proposed uplink PLR in a direction from the answerer device to the offeror device (UL_PLR_Ans), and (iii) a proposed downlink PLR in a direction from the offeror device to the answerer device (DL_PLR_Ans).).

As to claim 66, Leung teaches the method according to claim 64 above. Leung further teaches wherein the one or more PLR threshold answer values comprise an end-to-end PLR threshold answer value determined by the UE based at least on the end-to-end PLR threshold offer value (See ¶ [0088], Teaches that According to various aspects, during the SDP offer/answer negotiation, one of the endpoint UEs 302-1, 302-2 may be an offeror device and the other may be an answerer device. As will be described in further detail herein, certain SDP attributes may be used in the SDP offer/answer negotiation, including a triad for the offeror device that specifies (i) a maximum e2e PLR that the offeror device is setup to receive (max_e2e_PLR_Off), (ii) a proposed uplink PLR in a direction from the offeror device to the answerer device (UL_PLR_Off), and (iii) a proposed downlink PLR in a direction from the answerer device to the offeror device (DL_PLR_Off). In addition, the SDP attributes used in the SDP offer/answer negotiation may include a substantially similar triad for the answerer device, wherein the answerer triad specifies (i) a maximum e2e PLR that the answerer device is setup to receive (max_e2e_PLR_Ans), (ii) a proposed uplink PLR in a direction from the answerer device to the offeror device (UL_PLR_Ans), and (iii) a proposed downlink PLR in a direction from the offeror device to the answerer device (DL_PLR_Ans).).

As to claim 67, Leung teaches the method according to claim 65 above. Leung further teaches further comprising: determining, by the UE and based at least on the downlink PLR threshold offer value and the uplink PLR threshold offer value, a downlink PLR threshold value and an uplink PLR threshold value; and transmitting, from the UE to a node connected to a network, the downlink PLR threshold value and the uplink PLR threshold value (See ¶ [0088], Teaches that According to various aspects, during the SDP offer/answer negotiation, one of the endpoint UEs 302-1, 302-2 may be an offeror device and the other may be an answerer device. As will be described in further detail herein, certain SDP attributes may be used in the SDP offer/answer negotiation, including a triad for the offeror device that specifies (i) a maximum e2e PLR that the offeror device is setup to receive (max_e2e_PLR_Off), (ii) a proposed uplink PLR in a direction from the offeror device to the answerer device (UL_PLR_Off), and (iii) a proposed downlink PLR in a direction from the answerer device to the offeror device (DL_PLR_Off). In addition, the SDP attributes used in the SDP offer/answer negotiation may include a substantially similar triad for the answerer device, wherein the answerer triad specifies (i) a maximum e2e PLR that the answerer device is setup to receive (max_e2e_PLR_Ans), (ii) a proposed uplink PLR in a direction from the answerer device to the offeror device (UL_PLR_Ans), and (iii) a proposed downlink PLR in a direction from the offeror device to the answerer device (DL_PLR_Ans).).

As to claim 71, Leung teaches the method according to claim 67 above. Leung further teaches wherein the first message further comprises a downlink PLR threshold offer value and an uplink PLR threshold offer value, both determined by the UE (See ¶ [0088], Teaches that According to various aspects, during the SDP offer/answer negotiation, one of the endpoint UEs 302-1, 302-2 may be an offeror device and the other may be an answerer device. As will be described in further detail herein, certain SDP attributes may be used in the SDP offer/answer negotiation, including a triad for the offeror device that specifies (i) a maximum e2e PLR that the offeror device is setup to receive (max_e2e_PLR_Off), (ii) a proposed uplink PLR in a direction from the offeror device to the answerer device (UL_PLR_Off), and (iii) a proposed downlink PLR in a direction from the answerer device to the offeror device (DL_PLR_Off). In addition, the SDP attributes used in the SDP offer/answer negotiation may include a substantially similar triad for the answerer device, wherein the answerer triad specifies (i) a maximum e2e PLR that the answerer device is setup to receive (max_e2e_PLR_Ans), (ii) a proposed uplink PLR in a direction from the answerer device to the offeror device (UL_PLR_Ans), and (iii) a proposed downlink PLR in a direction from the offeror device to the answerer device (DL_PLR_Ans).).

As to claim 72, Leung teaches the method according to claim 67 above. Leung further teaches wherein the one or more PLR settings comprise a downlink PLR setting and an uplink PLR setting (See ¶ [0088], Teaches that According to various aspects, during the SDP offer/answer negotiation, one of the endpoint UEs 302-1, 302-2 may be an offeror device and the other may be an answerer device. As will be described in further detail herein, certain SDP attributes may be used in the SDP offer/answer negotiation, including a triad for the offeror device that specifies (i) a maximum e2e PLR that the offeror device is setup to receive (max_e2e_PLR_Off), (ii) a proposed uplink PLR in a direction from the offeror device to the answerer device (UL_PLR_Off), and (iii) a proposed downlink PLR in a direction from the answerer device to the offeror device (DL_PLR_Off). In addition, the SDP attributes used in the SDP offer/answer negotiation may include a substantially similar triad for the answerer device, wherein the answerer triad specifies (i) a maximum e2e PLR that the answerer device is setup to receive (max_e2e_PLR_Ans), (ii) a proposed uplink PLR in a direction from the answerer device to the offeror device (UL_PLR_Ans), and (iii) a proposed downlink PLR in a direction from the offeror device to the answerer device (DL_PLR_Ans).).

As to claim 75, Leung teaches the method according to claim 72 above. Leung further teaches further comprising a node, wherein: the answering UE determines a downlink PLR threshold value and an uplink PLR threshold value based on the first message; and the answering UE transmits the downlink PLR threshold value and the uplink PLR threshold value to the node (See ¶ [0088], Teaches that According to various aspects, during the SDP offer/answer negotiation, one of the endpoint UEs 302-1, 302-2 may be an offeror device and the other may be an answerer device. As will be described in further detail herein, certain SDP attributes may be used in the SDP offer/answer negotiation, including a triad for the offeror device that specifies (i) a maximum e2e PLR that the offeror device is setup to receive (max_e2e_PLR_Off), (ii) a proposed uplink PLR in a direction from the offeror device to the answerer device (UL_PLR_Off), and (iii) a proposed downlink PLR in a direction from the answerer device to the offeror device (DL_PLR_Off). In addition, the SDP attributes used in the SDP offer/answer negotiation may include a substantially similar triad for the answerer device, wherein the answerer triad specifies (i) a maximum e2e PLR that the answerer device is setup to receive (max_e2e_PLR_Ans), (ii) a proposed uplink PLR in a direction from the answerer device to the offeror device (UL_PLR_Ans), and (iii) a proposed downlink PLR in a direction from the offeror device to the answerer device (DL_PLR_Ans).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 68-70 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Leung  (US 20200153972 A1) and further in view of Leung (US 20200358552 A1, hereinafter Leung’552).

As to claim 68, Leung teaches a method comprising: generating, by a user equipment (UE), a first message that indicates a packet loss rate (PLR) value associated with the UE; transmitting, from the UE to a second UE, the first message (See ¶ [0288], Teaches that at 720, the first UE transmits, to the second UE, the maximum end-to-end PLR that the first UE can tolerate for received media given the negotiated codec configuration); 
receiving, by the UE from the second UE, a second message comprising one or more PLR threshold answer values (See ¶ [0289], Teaches that at 730, the first UE receives, from the second UE, a maximum end-to-end PLR that the second UE can tolerate for received media given the negotiated codec configuration. The second UE determined the answer values, created a message and sent it back to the first UE). 
However, it does not expressly teach adjusting, by the UE, one or more PLR settings.
Leung’552, from analogous art, teaches adjusting, by the UE, one or more PLR settings (See ¶¶ [0061]-[0062], Teaches that The method 500 further includes, based on determining that a decoder of the first device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, sending, to the second device, a request to change a codec configuration of the second device, at 506. For example, the codec configuration adaptation circuitry 139 of FIG. 1, based on determining that the decoder 134 has a first codec configuration (indicated by the codec configuration 136), sends the request 192 to the device 102 to change a codec configuration of the device 102, as described with reference to FIG. 1. The method 500 also includes receiving a second packet at the first device via the network from the second device, at 508. For example, the receiver 126 receives the one or more packets 154 via the network 150 from the device 102. The packets 154 are encoded based on a second codec configuration (e.g., an updated codec configuration indicated by the codec configuration 116), as described with reference to FIG. 1.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leung’552 into Leung to adjust a configuration of a coder-decoder (codec) based on a packet loss rate.
One of ordinary skill in the art would have been motivated because it allows one to adjust a configuration of a coder-decoder (codec) based on a packet loss rate (See Leung’552 ¶ [0002]).

As to claim 69, the combination of Leung and Leung’552 teaches the method according to claim 68 above. However, it does not expressly teach wherein the one or more PLR settings are adjusted based at least on the one or more PLR threshold answer value.
Leung’552, from analogous art, teaches wherein the one or more PLR settings are adjusted based at least on the one or more PLR threshold answer value (See ¶¶ [0061]-[0062], Teaches that The method 500 further includes, based on determining that a decoder of the first device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, sending, to the second device, a request to change a codec configuration of the second device, at 506. For example, the codec configuration adaptation circuitry 139 of FIG. 1, based on determining that the decoder 134 has a first codec configuration (indicated by the codec configuration 136), sends the request 192 to the device 102 to change a codec configuration of the device 102, as described with reference to FIG. 1. The method 500 also includes receiving a second packet at the first device via the network from the second device, at 508. For example, the receiver 126 receives the one or more packets 154 via the network 150 from the device 102. The packets 154 are encoded based on a second codec configuration (e.g., an updated codec configuration indicated by the codec configuration 116), as described with reference to FIG. 1.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leung’552 into the combination of Leung and Leung’552 to adjust a configuration of a coder-decoder (codec) based on a packet loss rate.
One of ordinary skill in the art would have been motivated because it allows one to adjust a configuration of a coder-decoder (codec) based on a packet loss rate (See Leung’552 ¶ [0002]).

As to claim 70, the combination of Leung and Leung’552 teaches the method according to claim 68 above. Leung further teaches wherein the first message comprises an end-to-end PLR threshold offer value determined by the UE (See ¶ [0288], Teaches that at 720, the first UE transmits, to the second UE, the maximum end-to-end PLR that the first UE can tolerate for received media given the negotiated codec configuration).

As to claim 73, Leung teaches the method according to claim 69 above. Leung further teaches wherein the one or more PLR threshold answer values comprise an uplink PLR threshold answer value (See ¶ [0088], Teaches that According to various aspects, during the SDP offer/answer negotiation, one of the endpoint UEs 302-1, 302-2 may be an offeror device and the other may be an answerer device. As will be described in further detail herein, certain SDP attributes may be used in the SDP offer/answer negotiation, including a triad for the offeror device that specifies (i) a maximum e2e PLR that the offeror device is setup to receive (max_e2e_PLR_Off), (ii) a proposed uplink PLR in a direction from the offeror device to the answerer device (UL_PLR_Off), and (iii) a proposed downlink PLR in a direction from the answerer device to the offeror device (DL_PLR_Off). In addition, the SDP attributes used in the SDP offer/answer negotiation may include a substantially similar triad for the answerer device, wherein the answerer triad specifies (i) a maximum e2e PLR that the answerer device is setup to receive (max_e2e_PLR_Ans), (ii) a proposed uplink PLR in a direction from the answerer device to the offeror device (UL_PLR_Ans), and (iii) a proposed downlink PLR in a direction from the offeror device to the answerer device (DL_PLR_Ans).), 
and wherein adjusting the one or more PLR settings comprises: adjusting the downlink PLR setting and the uplink PLR setting based at least on the uplink PLR threshold answer value (See ¶¶ [0294]-[0295], Teaches that the network entity monitors a codec configuration negotiation between the first UE and the second UE, wherein the codec configuration negotiation includes an exchange of maximum end-to-end PLRs that the first UE and the second UE can tolerate for received media based at least in part on the negotiated codec configuration. In an aspect, operation 810 may be performed by communication device 626, processing system 636, memory component 642, and/or negotiation module 658, any or all of which may be considered means for performing this operation. At 820, the network entity determines an agreed-upon distribution of the maximum end-to-end PLRs among respective uplinks and downlinks).

As to claim 74, Leung teaches a wireless communication system comprising: an offering user equipment (UE); and an answering UE, wherein: the offering UE generates first message that indicates a packet loss rate (PLR) value associated with the first UE; the offering UE transmits the first message to the answering UE (See ¶ [0288], Teaches that at 720, the first UE transmits, to the second UE, the maximum end-to-end PLR that the first UE can tolerate for received media given the negotiated codec configuration); 
the answering UE determines one or more PLR threshold answer values based at least on the first message; the answering UE transmits, to the offering UE, the one or more PLR threshold answer values in a second message (See ¶ [0289], Teaches that at 730, the first UE receives, from the second UE, a maximum end-to-end PLR that the second UE can tolerate for received media given the negotiated codec configuration. The second UE determined the answer values, created a message and sent it back to the first UE). 
However, it does not expressly teach the offering UE adjusts, based at least on the one or more PLR threshold answer values, one or more PLR settings.
Leung’552, from analogous art, teaches the offering UE adjusts, based at least on the one or more PLR threshold answer values, one or more PLR settings (See ¶¶ [0061]-[0062], Teaches that The method 500 further includes, based on determining that a decoder of the first device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, sending, to the second device, a request to change a codec configuration of the second device, at 506. For example, the codec configuration adaptation circuitry 139 of FIG. 1, based on determining that the decoder 134 has a first codec configuration (indicated by the codec configuration 136), sends the request 192 to the device 102 to change a codec configuration of the device 102, as described with reference to FIG. 1. The method 500 also includes receiving a second packet at the first device via the network from the second device, at 508. For example, the receiver 126 receives the one or more packets 154 via the network 150 from the device 102. The packets 154 are encoded based on a second codec configuration (e.g., an updated codec configuration indicated by the codec configuration 116), as described with reference to FIG. 1.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leung’552 into Leung to adjust a configuration of a coder-decoder (codec) based on a packet loss rate.
One of ordinary skill in the art would have been motivated because it allows one to adjust a configuration of a coder-decoder (codec) based on a packet loss rate (See Leung’552 ¶ [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        11/4/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456